               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


JAMES JOHN RODGERS, #186617                  §                      PETITIONER
                                             §
                                             §
v.                                           §    Civil No. 1:16cv370-HSO-RHW
                                             §
                                             §
PELICIA HALL, Commissioner,                  §
Mississippi Department of                    §
Corrections, and RONALD KING,                §
Superintendent, Central Mississippi          §
Correctional Facility                        §                     RESPONDENTS


                               FINAL JUDGMENT

      This matter came on to be heard on the Report and Recommendation [11] of

United States Magistrate Judge Robert H. Walker, entered in this case on June 5,

2019. The Court, after a full review and consideration of the Magistrate Judge’s

Report and Recommendation [11], the record as a whole, and relevant legal

authority, finds that in accord with its Order entered herewith,

      IT IS, ORDERED AND ADJUDGED, that this civil action is DISMISSED.

      SO ORDERED AND ADJUDGED, this the 30th day of January, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
